DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 - 5, 18 and 20
Cancelled: Claim 16  
Added: None
Therefore Claims 1 – 15 and 17 – 21 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 and 16 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended the application to include new limitations. A new search was conducted and new prior art was found and used to rejected the newly amended claims. Please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US Publication 2019/0121522 A1 in view of Lehrich et al., US Publication 2021/0097286 A1.

With regards to Claims 1, 18 and 20, Davis discloses: An apparatus and system (Title and Abstract), comprising: 
a computing device (FIGS 1 – 15B) comprising a processor (FIG 55, 5 - processors); and 
a memory (FIG 55, 10, 15 and 50) that stores code executable by the processor (Paragraph [0934]) to: 
 track a gaze of a user (FIG 20B, 158 – eye facing cameras) to determine a direction that the user is looking (Paragraph [0602]) relative to a display device connected to an electronic device (150; Paragraph [0599 & 0602]);
at least one projector (FIG 6C, 115 – micro-projectors: FIG 20B, 156 - projectors) coupled to the display device (150) and operably connected to the computing device (FIG 6, shows this feature)
it shows identify a surface (table, hand, slab, lens, etc.) around the display device (FIGS 7 – 20B, shows display device as watch display or HMD) where the user is looking based on the direction determined by the gaze (FIG 18C and Paragraph [0599]);
determine a usable area (Paragraph [0595] – teaches of an electronic slab may contain an identifier or a set of parameters that allow the AGUI to obtain a set of predetermined optimal display parameters to be used when projecting on it) of the identified surface for projecting at least one graphical interface of the electronic device (FIGS 7 – 20B and Paragraph [0568; 0599 and 0602]); and 
 determine whether the usable area of the identified surface includes at least one real-world physical object located within the usable area (FIG 28C and Paragraph [0612] – shows physical object 730 located in the usable area); 
transmit a message to a user providing at least one suggestion for moving each real-world physical object located within the usable area in response to determining that the usable area includes the at least one real-world physical object (FIG 28C & 28D and Paragraph [0612] – teaches that the system maps out physical objects and remove those areas that may not be used and remaining area may then be subdivided into a number of display surfaces); and
project the determined at least one graphical interface on the usable area of the scanned surface using at least one projector (FIGS 7 – 15B, shows micro-projectors 115 and Paragraph [0568]; FIG 20B, 156 – projectors and Paragraph [0599 & 0602]).  
Davis fails to disclose: transmit a message to a user providing at least one suggestion for moving each real-world physical object located within the usable area
Lehrich discloses: transmit a message to a user providing at least one suggestion for moving each real-world physical object located within the usable area (FIG 9D and Paragraph [0192]).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of transmit a message to a user providing at least one suggestion for moving each real-world physical object located within the usable area in Davis’ invention as taught by Lehrich’s invention.
The motivation for doing this would have yielded predictable results by increasing the functionality of the device.

With regards to Claims 2 and 19, Davis discloses: wherein the at least one projector (FIG 6C, 115 – micro-projectors; FIG 20B, 156) is integrated with the display device (FIG 6, shows this feature and FIG 20B, shows this feature) and automatically adjustable based on sensor data for projecting the at least one graphical interface (map) on the usable area (palm, arm) of the identified surface (FIGS 7 – 15B and Paragraph [0568]; FIG 20B, 156 – projectors and Paragraph [0602]).  

With regards to Claim 3, Davis discloses: wherein the code is executable by the processor to 0determine one of a size (Paragraph [0099]) and a dimension (Paragraph [0565 & 0602]) of the usable area of the identified surface (FIGS 7 – 20B) and provide suggestions for one or more of moving the at least one identified object from the usable area of the identified surface and adjusting a position of the display device (FIGS 7 – 20B and Paragraph [0590]; FIG 20B, 156 – projectors and Paragraph [0602]).  

With regards to Claim 4, Davis discloses: wherein:
the code is executable by processor (Paragraph [0934]) identify a type of object (FIG 21B, 532) fir each real-world physical object within the usable area of the identified surface (Virtual or Augmented reality surface); and 
the message further provides at least one suggestion for adjusting a position of the display device (FIGS 7 – 21B and Paragraph [0590]; FIG 20B, 156 – projectors and Paragraph [0602 – 0605]). 

With regards to Claim 5, Davis discloses: wherein the at least one object comprises a peripheral device connected to a port of the electronic device (Paragraph [0576] – teaches of external devices being wired to the AGUI controller device) and the suggestions comprise a different port of the electronic device to connect the peripheral device to such that the peripheral device is not within the usable area of the identified surface (FIGS 7 – 21B and Paragraph [0576]; FIG 20B, 156 – projectors and Paragraph [0602 – 0605]).

With regards to Claim 6, Davis discloses: wherein the code is executable by the processor to adjust a display setting of the projected at least one graphical interface based on sensor data (FIGS 7 – 15B and Paragraph [0568 and 0606]).  

With regards to Claim 7, Davis discloses: wherein the sensor data comprises telemetry data from at least one of an accelerometer (Paragraph [0579]), a gyroscope (Paragraph [0579]), and a hinge position sensor (Paragraph [0692]).  

With regards to Claim 8, Davis discloses: wherein the sensor data comprises characteristics of the usable area of the identified surface, the display setting of the projected at least one graphical interface adjusted based on the characteristics of the usable surface (FIGS 7 – 21B and Paragraph [0568 and 0589 – 0590 and 0602 – 0605]).  

0With regards to Claim 9, Davis discloses: wherein the code is executable by the processor to identify at least one graphical interface presented on the display device that is suitable to be projected onto the useable area of the identified surface (FIGS 7 – 21B and Paragraph [0568, 0589 – 0590 and 0602 – 0605]).  

  	With regards to Claim 10, Davis discloses: wherein at least one graphical interface is suitable to be projected on the usable area of the identified surface based on security settings for content presented within the graphical interface (FIGS 7 – 21B and Paragraph [0568, 0602 – 0605, 0625 & 0887]).    

With regards to Claim 11, Davis discloses:  wherein the at least one graphical interface is suitable to be projected on the usable area of the identified surface based on an amount of user attention the graphical interface involves (FIGS 7 – 21B and Paragraph [0568 and 0766 and 0602 – 0605]). 

With regards to Claim 12, Davis discloses: wherein the at least one graphical interface is suitable to be projected on the usable area of the identified surface based on a user preference that designates content presented within the graphical interface is to be projected on the usable surface (FIGS 7 – 21B and Paragraph [0568, 0597 and 0602 – 0605]).  

With regards to Claim 13, Davis discloses: wherein the designated content comprises at least one of calendar information, meeting information (Paragraph [0878]), toasts, email notifications (Paragraph [0814]), push notifications, and system updates.  

With regards to Claim 14, Davis discloses: wherein the at least one graphical interface is suitable to be projected on the usable area in response to the at least one graphical interface 0displaying text-based content that has a number of characters below a threshold (FIGS 7 – 21B, shows text based content with characters below a threshold). 

With regards to Claim 15, Davis discloses: wherein the at least one graphical interface is suitable to be projected on the useable area in response to a size and dimension of the useable area of the identified surface (Paragraph [0565 – 0568 & 602 – 605, 0713]).
  
With regards to Claim 17, Davis discloses: wherein the code is executable by the processor to prompt a user for confirmation to project the at least one graphical interface onto the usable area of the identified surface (Paragraph [0568, 0602 – 0605 & 0822]).  

With regards to Claim 21, Davis discloses: wherein the surface around the display device is identified based on an angle of the user's gaze relative to the display device (Paragraph [0584, 0602; 0844]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625